DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/333,838, filed on 15 March 2019.

Information Disclosure Statement
The information disclosure statement submitted on 19 October 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “battery groups are formed by stacking a plurality of battery cells each including a terminal surface having one side in a longitudinal direction including a positive terminal and the other side in the longitudinal direction including a negative terminal, … so that the terminal surfaces of the plurality of battery cells are directed in the same direction and the positive terminal and the negative terminal are alternately arranged”.
It is unclear whether “each including” refers to each cell or each battery group. Relatedly, it is not clear whether the terminal surface belongs to an individual battery cell or to the entire battery group. Thus, the longitudinal direction is not defined – is it a longitudinal direction of an individual cell’s terminal surface or a longitudinal direction of the battery group’s terminal surface. For the purpose of examination, either interpretation will be considered to meet the claim.
It is unclear what it means for a single positive terminal and single negative terminal to be alternately arranged. The limitation is interpreted to have been intended to mean that there are multiple positive and negative terminals, which are alternately arranged. Applicant should review the language of the claim and make clarifying corrections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2015/0072175, hereinafter DeKeuster.
Regarding claim 1, DeKeuster teaches a battery module (22). The battery module (22) includes a plurality of battery cells (54) stacked next to each other (paragraphs [0083, 0084] and figure 6). Multiple battery groups may be defined within the stack, e.g. any two adjacent batteries may be considered a battery group.
Each battery cell (54) includes a terminal surface and thus each battery group includes a terminal surface. On the terminal surface, one side in a longitudinal direction includes a positive electrode terminal and the other side in a longitudinal direction includes a negative electrode terminal (paragraph [0171] and figure 6). The battery cells (54) and the battery groups have a pair of stacked surfaces adjacent to the terminal surface(s) (figure 6). The terminal surfaces of the plurality of battery cells (54) (battery groups) are directed in the same direction (z-direction in figure 6) and the stacked surfaces face each other. A positive terminal of one battery is positioned next to a negative terminal of an adjacent battery (paragraph [0183] and figure 34), such that all positive and negative terminals are alternately arranged along the stack.
A lid assembly (56, “holder”) accommodates electric components, such as a circuit board (58) and a fuse assembly (153) (paragraphs [0083, 0122, 0142, 0195] and figures 20, 49). The circuit board (58) (at least via shunt (137)) and the fuse assembly (153) (via busbar (155)) are electrically connected to the battery cells (54) (paragraphs [0107, 0142]). 
The circuit board (58) and the fuse assembly (153) are both positioned on an upper surface of the lid assembly (56, “holder”) (figure 49) – therefore, they face the upper surface of the lid assembly (56, “holder”). The lid assembly (56, “holder”) includes openings (292) through which the battery terminals extend to the upper surface of the lid assembly (56, “holder”) (paragraph [0193]) – thus they are arranged on the upper surface of the lid assembly (56, “holder”). 
The lid assembly (56, “holder”) includes external terminals (24 and 26, “load-side terminals”) which are connected to a load (paragraphs [0098, 0099]). 
Two battery groups may be arbitrarily defined within the stack.
All battery cells are arranged such that positive and negative terminals are alternately arranged along the stack. Therefore, the arrangement of positive and negative terminals within any defined group would be the same as the arrangement of positive and negative terminals of a second group.
An even number of cells may be selected to be assigned to each battery group.
All battery cells are connected in series by means of a busbar cell interconnect (222). Each two cells are positioned such that a positive electrode terminal of one cell is adjacent a negative electrode terminal of the neighboring cell (paragraph [0183] and figure 34).
Thus, the busbar cell interconnect (222) between the two groups would be the “inter-group busbar”. A busbar cell interconnect (222) within one group would be the “first inter-cell bus bar” and a busbar cell interconnect (222) within a second group would be the “second inter-cell bus bar”.
DeKeuster teaches that each battery cell terminal is equipped with an adapter (234), which is a conductive element (paragraph [0184]). All adapters (234) are connected to the lid assembly (56, “holder”).
Given that all the cells are connected in series, the two groups of cells are also connected in series. Thus, there will be an end positive terminal having a highest potential among the terminals within the battery group. The end positive terminal will be connected to an adapter (234), which will be the “positive electrode-connection bus bar”. Similarly, there will be an end negative terminal having a lowest potential among the terminals within the battery group. The end negative terminal will be connected to an adapter (234), which will be the “negative electrode-connection bus bar”.
Regarding claim 4, DeKeuster’s battery module (12) and lid assembly (56, “holder”) constitutes a “holding structure”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0072175, hereinafter DeKeuster.
Regarding claim 2, DeKeuster teaches that the circuit board (58) is configured to sense voltage via a shunt (137) (paragraph [0107]) and is therefore a “voltage sensing board”.
The lid assembly (56, “holder”) includes busbar (155, “battery-side electrode terminal”), which is electrically connected to all the cells through a series connection – therefore it is electrically connected to adapter (234, “positive electrode-connection bus bar”) (paragraph [0122] and figures 12, 49, 52).
The lid assembly (56, “holder”) further includes busbar (138, “battery-side electrode terminal”), which is electrically connected to all the cells through a series connection – therefore it is electrically connected to adapter (234, “negative electrode-connection bus bar”) (paragraph [0107] and figures 16, 49, 52). 
The external terminal (26, “load-side terminal”), the shunt (137) and the busbar (138, “battery-side electrode terminal”) are arranged in order. An end of busbar (138) curves in toward the interior of the lid assembly (56, “holder”) (figure 16). Therefore, the external terminal (26, “load-side terminal”), the shunt (137) and the busbar (138, “battery-side electrode terminal” are arranged in order from an end of portion of the lid assembly (56, “holder”) toward a center portion of the lid assembly (56, “holder”). 
DeKeuster does not specify the polarity of the external terminal (26, “load-side terminal”).
The ordinarily skilled artist would understand that the battery cells may be arranged and connected such that the external terminal (26, “load-side terminal”) may be the positive terminal or the negative terminal. It would have been within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to select out of the two possible options to assign a negative polarity to the external terminal (26, “load-side terminal”) without undue experimentation and with a reasonable expectation of success.
Regarding claim 3, DeKeuster teaches that the circuit board (58) is configured to sense voltage via a shunt (137) (paragraph [0107]) and is therefore a “voltage sensing board”.
 The lid assembly (56, “holder”) also accommodates a fuse assembly (153) (paragraph [0122] and figure 20).
The fuse assembly (153) and external terminal (24, “load-side terminal”) are on one side of the lid assembly (56, “holder”) in the longitudinal direction of the battery groups (figure 52).
A portion of circuit board (58, “sensing board”) and external terminal (26, “load-side terminal”) are on the opposite side of the lid assembly (56, “holder”) in the longitudinal direction of the battery groups (figure 52).
DeKeuster does not specify the polarity of the external terminals (24 and 26, “load-side terminals”).
The ordinarily skilled artist would understand that the battery cells may be arranged and connected such that the external terminals (24 and 26, “load-side terminal”) may be the positive terminal or the negative terminal. It would have been within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to select out of the two possible options to assign a negative polarity to the external terminal (26, “load-side terminal”) and a positive polarity to external terminal (24, “load-side terminal”) without undue experimentation and with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724